 LABORERS (PASCHEN CONTRACTORS)Laborers' District Council of Western Pennsylvania,a/w Laborers' International Union of NorthAmerica, AFL-CIO and Paschen Contractors/-Dick Enterprises' and Pile Drivers Local UnionNo. 2264 of the Carpenters District Council ofWestern Pennsylvania, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO.Case 6-CD-78830 April 1984DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISThe charge in this Section 10(k) proceeding wasfiled 27 October 1983 by the Employer, allegingthat the Respondent, Laborers, violated Section8(b)(4)(D) of the National Labor Relations Act byengaging in proscribed activity with an object offorcing the Employer to assign certain work to em-ployees it represents rather than to employees rep-resented by the Pile Drivers. The hearing was held14 November 1983 before Hearing Officer ThomasR. Davies.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.I. JURISDICTIONPaschen Contractors, an Illinois corporation, andDick Enterprises, a Pennsylvania corporation, areengaged as a joint venture in the construction ofthe Mt. Lebanon Tunnel subway project under acontract with the Port Authority of AlleghenyCounty (the Port Authority). During the 12months preceding the date of the hearing, this jointventure purchased and received goods and materi-als valued in excess of $50,000 directly from out-side the Commonwealth of Pennsylvania. The par-ties stipulate, and we find, that the Employer is en-gaged in commerce within the meaning of Section2(6) and (7) of the Act and that the Laborers andthe Pile Drivers are labor organizations within themeaning of Section 2(5) of the Act.I The notice of hearing and the hearing officer's report mistakenlyrefer to the Employer as Pachen Contractors/Dick Enterprises.270 NLRB 59II. THE DISPUTEA. Background and Facts of DisputeIn 1981 the Port Authority awarded the Em-ployer the contract to construct the Mt. LebanonTunnel, which will become part of an integratedsubway system connecting the city of Pittsburghand the surrounding areas. The Employer's work-ers utilize the "cut and cover" method to excavatethe large entrances at each end of the tunnel and toprovide space for the necessary ventilation equip-ment. The method entails installing wooden slatsknown as lagging behind vertical piles implanted inthe ground to prevent the earth from caving in.Prior to commencing construction, the Employerconferred with Laborers' and Pile Drivers' repre-sentatives. The Laborers and Pile Drivers eachclaimed the lagging work on the project, but theEmployer did not assign that work at the meeting.In early October 1983 a Pile Drivers' representa-tive informed the Employer's project manager thatthe Pile Drivers would take whatever action wasnecessary to ensure that the Employer assigned thelagging work to employees represented by the PileDrivers. On 19 October 1983 the Employer as-signed the lagging work to employees representedby the Laborers. On 24 October 1983 the Employ-er advised the Laborers that it might reassign thelagging work to employees represented by the PileDrivers. On 25 October 1983 the Laborers' presi-dent notified the Employer that if the Employer re-assigned the lagging work the Laborers would"take the necessary action which shall include butnot be limited to picketing" the project to retainthat work.Employees represented by the Laborers contin-ued to perform lagging work. Lagging work hasbeen completed at the south end of the tunnel.Considerable lagging work remains at the northend of the project.B. Work in DisputeThe disputed work consists of the loading, hook-ing-on, signaling, handling, and installing of laggingat the Mt. Lebanon Tunnel project in Mt. Leba-non, Pennsylvania.C. Contentions of the PartiesThe Employer and the Laborers contend thatthe work in dispute should be awarded to employ-ees represented by the Laborers based on consider-ations of employer preference and past practice; in-dustry and area practice; and provisions of the ap-plicable collective-bargaining contracts. The Em-ployer further contends that such an assignmentwill result in greater economy, efficiency, and327 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsafety of operations. The Laborers urges that theBoard enter a broad order awarding the type oflagging work in dispute to employees it representswherever its and the Pile Drivers' geographical ju-risdictions coincide.At the hearing the Pile Drivers' counsel movedto quash the notice of hearing on the grounds thatthe Pile Drivers had disclaimed the disputed work.After making that motion, the Pile Drivers' counselleft the hearing room and did not return. The PileDrivers did not file a posthearing brief.D. Applicability of the StatuteAs set forth above, it is uncontroverted that theLaborers demanded the disputed work and threat-ened to picket the project in support of its demandif the Employer reassigned the work to employeesrepresented by the Pile Drivers. Based on the fore-going and on the record as a whole, we find rea-sonable cause to believe that an object of the La-borers' action was to force or require the Employ-er to continue to assign the disputed work to em-ployees it represents.The Employer and the Laborers agree that thereis no agreed method for the voluntary adjustmentof this dispute to which all the parties are bound.The record discloses no evidence to the contrary.The Pile Drivers contends, however, that thisproceeding should be dismissed because it effec-tively disclaimed the disputed work.2The PileDrivers' counsel initially represented that the PileDrivers disclaimed any interest in performing thedisputed work at the Mt. Lebanon Tunnel project.Subsequently, the Pile Drivers' counsel limited thedisclaimer to the lagging work at the south end ofthe tunnel and expressly reserved the Pile Drivers'right to claim the identical lagging work at the tun-nel's north end.The 10(k) notice of hearing described the workin dispute as the lagging work "at the Mt. LebanonTunnel Project." The construction of the north endof the tunnel, including the necessary laggingwork, is part of that project. The Employer andLaborers agree that the Employer's original awardof the lagging work to the Laborers covered theentire project. At the prejob conference the PileDrivers demanded the disputed work for the entireproject.The Mt. Lebanon Tunnel project encompassesthe lagging work at both the north and south endsof the tunnel. Therefore, we find that the PileDrivers' renouncing lagging work for only a por-s The Board has held that an effective renunciation of the work in dis-pute dissolves the jurisdictional dispute. See Sheet Metal Workers Local 55(Gilbert L. Phillips), 213 NLRB 479, 480-481 (1974); Laborers Local 935(C & S Construction Co.), 206 NLRB 807, 808 (1973).tion of the project is an attempt to avoid an author-itative decision on the merits, Electrical WorkersIBEW Local 701 (Argonne National Laboratory),255 NLRB 1157, 1160 (1981), and does not consti-tute an effective disclaimer of interest in the work.Operating Engineers Local 825 (Cruz Contractors),239 NLRB 490, 490-492 (1978).S Such an emptydisclaimer cannot be given effect and, consequent-ly, the Pile Drivers' motion to quash the notice ofhearing is denied.We find reasonable cause to believe that a viola-tion of Section 8(b)(4)(D) has occurred and thatthere exists no agreed method for voluntary adjust-ment of the dispute within the meaning of Section10(k) of the Act. Accordingly, we find that the dis-pute is properly before the Board for determina-tion.E. Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1. Certification and collective-bargainingagreementsNo party claims that either Union is certified asthe collective-bargaining representative of a unit ofthe Employer's employees. Accordingly, this factoris not helpful in resolving this dispute.The Employer is a member of the ConstructorsAssociation of Western Pennsylvania, which hascollective-bargaining agreements with the Laborersand the Pile Drivers. The Pile Drivers' contractspecifies that employees represented by the PileDrivers will perform lagging work "used in andfor foundations." Expert testimony indicated, how-ever, that subway tunnels and entrances do nothave foundations within the accepted meaning ofthat word in the construction industry. We find thePile Drivers' contractual claim without merit. TheLaborers' contract does not expressly refer to theassignment of lagging work. However, the classifi-s Thus, Laborers Local 66 (Georgia-Pacific Corp.), 209 NLRB 611(1974), is inapposite. In Georgia-Pacific, the Union's disclaimer of interestextended to all the work at issue in the 10(k) proceeding. In these cir-cumstances, Chairman Doston finds it unnecessary to pass on the con-tinuing validity of Georgia-Pacific.328 LABORERS (PASCHEN CONTRACTORS)cation of labor set forth in the addendum to thatcontract does include a reference to "sheeters andshorers," and the record discloses that sheeting andshoring is synonomous with lagging. We find theLaborers' contract is sufficiently broad to includethe work in dispute and, to that limited extent, thecontract favors assignment of the lagging work toemployees represented by the Laborers.42. Employer's past practice and preferenceThe Employer presented evidence that it had uti-lized employees represented by the Laborers tohandle and install lagging on previous jobs, at leasttwo of which were tunnel projects. We find thatthese factors favor awarding the disputed work toemployees represented by the Laborers.3. Area and industry practiceThe Employer and the Laborers maintained thatin the construction industry lagging work in con-nection with a cut and cover excavation is normal-ly performed by employees represented by the La-borers. At the hearing the Laborers introduced twoprior Board decisions5and a decision of the Na-tional Joint Board and Impartial Jurisdictional Dis-putes Board where the employers and the NationalJoint Board awarded lagging work in the construc-tion of several subways to the Laborers. We findthat the predominant industry practice favors anaward of the disputed work to employees repre-sented by the Laborers.The Mt. Lebanon Tunnel is the second subwayproject in the Pittsburgh area. In an almost identi-cal work dispute between these Unions during theconstruction of the first portion of the Pittsburghsubway, the employer assigned the lagging work toemployees represented by the Laborers.6We findthat area practice, at least to a limited extent,favors the assignment of the disputed work to em-ployees represented by the Laborers.4. Relative skills and safety considerationsThe Employer concedes that the employees rep-resented by the Laborers and the Pile Drivers pos-sess the requisite skill to perform the disputedwork. We therefore find that this factor does notfavor awarding the disputed work to either groupof employees.The Employer's witness testified that an awardof the disputed work to employees represented bythe Pile Drivers would result in more employees ina confined area near heavy equipment and possiblySee also Laborers (Anjo Construction Co.), 265 NLRB 186 (1982).Anjo Construction Co., 265 NLRB 186 (1982); Laborers {Fruin-ColnonCorp.), 241 NLRB 126 (1979).6Anjo Construction Co., 265 NLRB 186 (1982).unstable embankments and thus increase the likeli-hood of injuries. Accordingly, we find that safetyconsiderations favor an award of the disputed workto employees represented by the Laborers.5. Economy and efficiency of operationsThe construction-site employees unload the lag-ging, cut the lagging to size, trim the face of theexcavation, install and backfill behind the lagging,and, finally, remove the lagging. At the time of thehearing laborers did all lagging work and per-formed other jobs on the construction site. Accord-ing to unrefuted testimony, the Pile Drivers soughtonly to install and remove the lagging. Thus, if em-ployees represented by the Pile Drivers were toperform the work they claim, the Employer wouldstill need the present complement of laborers toperform the other lagging work. Consequently, anaward of the work to employees represented bythe Pile Drivers would result in two differentcrews performing related work, thereby leavingemployees standing idle during the successivestages of the lagging process. Further, the nature ofthe disputed work is unskilled and, while laborersare so classified, pile drivers are classified as skilledworkers. Therefore, if the Board awarded the dis-puted work to employees represented by the PileDrivers, the Employer would have to employmore workers and use skilled employees to per-form unskilled lagging work. Accordingly, we findthat the factors of economy and efficiency of oper-ations favor an award of the disputed work to em-ployees represented by the Laborers.ConclusionAfter considering all the relevant factors, weconclude that employees represented by the Labor-ers are entitled to perform the work in dispute. Wereach this conclusion primarily relying on the Em-ployer's past practice and preference, the fact thatsuch an assignment is consistent with the predomi-nant industry and area practice, and the fact thatsuch an assignment results in greater efficiency,economy, and safety of operations. In making thisdetermination, we are awarding the work to em-ployees represented by the Laborers, not to thatUnion or its members.Scope of the AwardThe Laborers requests that the Board issue abroad award assigning the disputed work to em-ployees it represents on all jobsites where the terri-torial jurisdictions of the Pile Drivers and the La-borers coincide, contending that such an order isnecessary to avoid a repetition of similar jurisdic-329 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtional work disputes and the ensuing unlawful at-tempts to coerce the assignment of that work.Normally, 10(k) awards are limited to the jobsiteor sites where the unlawful 8(b)(4)(D) conduct oc-curred or was threatened. There are two prerequi-sites for a broad areawide award: (1) there must beevidence that the work in dispute has been a con-tinuous source of controversy in the relevant geo-graphical area and that similar disputes may recur;and (2) there must be evidence demonstrating theoffending union's proclivity to engage in furtherunlawful conduct in order to obtain work similarto that in dispute. Electrical Workers IBEW Local104 (Standard Sign & Signal Co.), 248 NLRB 1144,1148 (1980).The records shows a single prior dispute be-tween the Laborers and the Pile Drivers over thework in dispute. Further, it was the Laborers' con-duct, not the Pile Drivers' actions, that resulted inthe filing of the unfair labor practice charge andthe institution of this 10(k) proceeding. See Stand-ard Sign & Signal Co., 248 NLRB at 1148. Finally,while the Pile Drivers has expressed an interest insimilar work that becomes available in the future,there is no evidence that the Pile Drivers willlikely resort to unlawful means to claim that work.See Ironworkers Local 3 (Spancrete Northeast), 243NLRB 467, 470 (1979). Under these circumstances,we find that a broad order is not warranted. Ac-cordingly, the determination is limited to the con-troversy that gave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.Employees of Paschen Contractors/Dick Enter-prises represented by Laborers' District Council ofWestern Pennsylvania, a/w Laborers' InternationalUnion of North America, AFL-CIO, are entitledto perform the loading, hooking-on, signaling, han-dling, and installing of lagging at the Mt. LebanonTunnel jobsite located in the Allegheny County,Pennsylvania.330